FILED
                                                                                               JUL 2 3 2012
                              UNITED STATES DISTRICT COURT
                                                                                       Clerk, U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                            Courts for the District of Columbia


Trevor Little,                                 )
                                               )
       Petitioner,                             )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.
                                                                                 12 12{)4
Eric Holder,                                   )
                                               )
        Respondent.                            )


                                    MEMORANDUM OPINION

       This matter, brought prose, is before the Court on its initial review of the petition for a

writ of mandamus and application for leave to proceed in forma pauperis. Upon review of the

petition, the Court finds that petitioner has failed to state a claim for such extraordinary relief. It

therefore will grant the in forma pauperis application and dismiss the petition pursuant to 28

U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a determination that the

complaint, am::.mg other grounds, fails to state a claim upon which relief can be granted).

        Petitioner, a prisoner at the United States Penitentiary in Inez, Kentucky, seeks issuance

of the writ to compel Attorney General Eric Holder, Jr., "to release him and/or start the process ..

. ." Pet. at 1. Petitioner also seeks to compel an "investigation" of the assistant United States

attorney in the Southern District of West Virginia who "indicted, prosecuted and left Plaintiff in

prison for 16 and a half years." !d.

       The extraordinary remedy of a writ of mandamus is available to compel an "officer or

employee ofthe United States or any agency thereof to perform a duty owed to plaintiff." 28

U.S.C. § 1361. The petitioner bears a heavy burden of showing that his right to a writ of

mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)




                                                                                                                        3
(citation omitted). "It is well-settled that a writ of mandamus is not available to compel

discretionary acts." Cox v. Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).

And the United States Attorney General has absolute discretion in deciding whether to

investigate claims for possible criminal or civil prosecution. See Shoshone-Bannock Tribes v.

Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) (citing Powell v. Katzenbach, 359 F.2d 234-35

(1965)) (other citations omitted).

       Furthermore, mandamus relief is not available when, as here, an adequate remedy exists

in habeas to address the underlying claim. See Muhammad v. Close, 540 U.S. 749, 750 (2004)

("Challenges to the validity of any confinement or to particulars affecting its duration are the

province of habeas corpus[.]") (citation omitted); Chatman-Bey v. Thornburgh, 864 F.2d 804,

806 (D.C. Cir. 1988) (where "habeas is an available and potentially efficacious remedy, it is clear

beyond reasonable dispute that mandamus will not appropriately lie"). Hence, the Court will

dismiss this mandamus action for failure to state a claim upon which relief can be granted. A

separate Order accompanies this Memorandum Opinion.




                ~                             United States District Judge
Date: July   /.b , 2012




                                                 2